             Case 2:17-cv-00119-SPL Document 105 Filed 03/04/19 Page 1 of 2



 1   JELLISON LAW OFFICES, PLLC
     36889 N. Tom Darlington Drive
 2   Suite B7, Box 2800, #304
     Carefree, Arizona 85377
 3   Telephone: (602) 550-6405
     E-mail: jim@jellisonlaw.com
 4   JAMES M. JELLISON, ESQ. #012763
     Attorney for the City and County Defendants
 5
                             IN THE UNITED STATES DISTRICT COURT
 6
                                   FOR THE DISTRICT OF ARIZONA
 7
                                                          Case No.: 2:17-cv-00119-SPL
 8    James W. Denby, et. al.,
 9                                                        DEFENDANTS’ NOTICE OF ERRATA
                            Plaintiffs,
10    vs.
11    City of Casa Grande, et. al.,
12
                             Defendants.
13
            The City and County Defendants, through undersigned counsel, hereby submit this
14
     Notice of Errata in regard to Doc. 104, filed March 1, 2019. In the following locations,
15
     reference is made to the date “February 24, 2019:”
16
            Doc. 104, pg. 2, ll. 3;
17          Doc. 104, pg. 10, lls. 1-2; ll. 12;
18          Doc. 104, pg. 11, ll. 1.

19          The reference should be to the date “January 24, 2019,” and Defendants respectfully

20   request this Court, and the Parties, construe the date reference at these locations of Doc. 104 as

21   being “January 24, 2019.”

22          DATED this 4th day of March, 2019.
23                                                JELLISON LAW OFFICES, P.L.L.C.
24
25                                                s/James M. Jellison
                                                  James M. Jellison
26                                                Attorney for the City and County Defendants




                                                      1
             Case 2:17-cv-00119-SPL Document 105 Filed 03/04/19 Page 2 of 2



 1   I hereby certify that on March 4, 2019
     I electronically transmitted the attached document
 2   to the Clerk’s Office using the
     CM/ECF System for filing.
 3
     Robert T. Mills
 4   Sean A. Woods
     Mills + Woods Law PLLC
 5   5055 North 12th Street
     Suite 101
 6   Phoenix, AZ 85014
     Attorneys for Plaintiffs
 7
 8
     s/James M. Jellison
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                                    2
